777 N.W.2d 138 (2010)
Daniel KARRIP and Mary L. Karrip, Plaintiffs/Counter-Defendants-Appellants,
v.
HAMILTON MORTGAGE COMPANY, Defendant/Counter-Plaintiff/Third Party Plaintiff/Cross-Defendant-Appellee, and
JP Morgan Chase Bank, Defendant/Cross-Plaintiff-Appellee, and
Thomas Paepke and Betty L. Paepke, Individually and as Trustee of The Paepke Living Trust and Transnation Title Insurance Company, Third Party Defendants-Appellees.
Docket No. 139613. COA No. 283867.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the application for leave to appeal the July 27, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded *139 that the question presented should be reviewed by this Court.